IN THE SUPREME COURT OF IOWA
                               No. 18–1534

                          Filed February 14, 2020


IN RE 2018 GRAND JURY OF DALLAS COUNTY

JOHN DOE,

      Appellant.



      Appeal from the Iowa District Court for Dallas County, Dustria

Relph, Judge.



      On interlocutory appeal, John Doe challenges several district court

rulings in a grand jury proceeding regarding the ability of the State to

subpoena a criminal defense expert and whether such contact merits

recusal, the authority of the district court to quash a grand jury

proceeding, and when fair-cross-section challenges to the grand jury panel

must be raised.     AFFIRMED IN PART, REVERSED IN PART, AND

REMANDED WITH DIRECTIONS.



      Alfredo Parrish and Tammy Westhoff Gentry of Parrish Kruidenier

Dunn Boles Gribble Gentry Brown & Bergmann, L.L.P., Des Moines, for

appellant.



      Thomas J. Miller, Attorney General, Zachary Miller and Denise

Timmins, Assistant Attorneys General, and Matthew Schultz, County

Attorney, for appellee.
                                     2

APPEL, Justice.

      In this case, a prosecutor contacted an expert witness retained by a

defendant facing the prospect of criminal charges, asking the expert her

opinions about the matter. The expert declined to confirm whether she

had been retained or to otherwise substantively respond, despite the

prosecution advising her that she would be subpoenaed to appear before

a grand jury investigating the potential crime.

      The defendant claims that the State may not lawfully subpoena a

retained expert; that the prosecution’s contact with the expert was

improper and requires disqualification of the State’s counsel; and that as

a result of the improper actions of the State, the grand jury proceeding

should be quashed. Additionally, the defendant questions the application

of State v. Plain challenges to a grand jury proceeding. See 898 N.W.2d
801 (Iowa 2017).

      For the reasons expressed below, we conclude that the State cannot

subpoena an expert retained by the defense to testify before the grand jury

regarding her opinions on the criminal matter being investigated. While

we conclude that the ex parte contact was improper, we do not believe it

is a basis to disqualify counsel. Finally, although we afford the defendant

with some relief, we find no basis to quash the grand jury proceeding. We

also address procedural matters regarding the proper development of

claims under Plain as they relate to grand jury proceedings.

      I. Factual and Procedural Background.

      A. Initial Criminal Proceedings. John Doe is the father of S.C., a

child. In November of 2017, law enforcement received information from

the Iowa Department of Human Services that S.C. had possibly been

physically abused. A detective investigated the matter by going to S.C.’s

daycare center. There, the detective saw multiple bruises on S.C.’s back.
                                     3

The detective took photographs of the child’s back and interviewed Doe

about the bruises. Following the interview, a criminal complaint was filed

against Doe alleging child endangerment causing bodily injury, which is a

class “D” felony.

      Shortly after the complaint was filed, a county prosecutor was

specially assigned to the case. Doe retained legal counsel, pled not guilty,

waived speedy trial, and filed a motion for discovery. The district court

granted the discovery motion and ordered reciprocal discovery.

      B.   Plea Discussions Between the Parties. The State and Doe

entered plea discussions. A fighting issue was whether the State could

prove its case of physical abuse based on photographs. Doe argued that

the photos indicated a skin condition, while the State took the position

that the bruising was consistent with physical abuse. While the parties

were engaged in plea discussions, the State continued its investigation by

gathering medical records pursuant to a subpoena duces tecum.

      The special prosecutor obtained assistance in the matter from

Assistant Attorney General Denise Timmins.         In the course of plea

discussions, Doe’s attorney, Alfredo Parrish, disclosed that Dr. Linda

Railsback had been retained by the defense in connection with the case.

      C. Legal Issues Surrounding Decision to Convene a Grand Jury.

      1. State’s communications with Doe’s retained expert.       Following

Parrish’s disclosure regarding Dr. Railsback, on August 29, 2018,

Timmins contacted Railsback by telephone without notice to or permission

from Doe’s counsel. Timmins asked Railsback if she had been working on

the case and further asked Railsback whether she had come to an ultimate

opinion about S.C.’s injuries. Railsback declined to discuss the matter

with Timmins. Despite Timmins informing Railsback that she would be

subpoenaed to appear before the grand jury should she not answer
                                    4

Timmins’s questions, Railsback continued to decline to discuss the matter

with Timmins. Two days later, Railsback was served with a subpoena.

      Parrish learned of the conversation and subpoena of Railsback and

further discovered that other witnesses had been subpoenaed to appear

before the grand jury who were also John Doe’s witnesses in a related

child-in-need-of-assistance case.

      2. Hearing on defense motions before the district court.    In early

September, Doe filed motions with the district court to quash the

subpoena of Dr. Railsback and to disqualify attorney Timmins from the

proceeding due to her ex parte contact with Railsback. Doe also sought to

either quash the grand jury proceedings in their entirety or continue the

proceedings to explore a challenge under Plain, 898 N.W.2d 801.

      The district court held a hearing on the motions.      Associates of

Parrish attended the hearing and advanced arguments on behalf of Doe.

According to Doe, the State was using the grand jury proceedings primarily

as a discovery tactic. Doe argued that when a grand jury is convened, the

State can only call witnesses who the prosecutor believes will present the

best information for the State. Doe cited article I, section 11 of the Iowa

Constitution, which generally provides for presentment or indictment by a

grand jury. Because the State was using the grand jury for an improper

purpose, Doe asserted that the grand jury proceeding should be quashed.

      Alternatively, Doe sought a continuance to ensure a fair-cross-

section in the grand jury venire.    Doe argued that the Plain decision

extends to grand jury composition under article I, sections 10 and 11 of

the Iowa Constitution and that such a challenge should be mounted before

the grand jury is sworn under Iowa Rule of Criminal Procedure 2.3(2).

      Next, Doe addressed the motion to quash the subpoena served on

Railsback. Doe argued that the subpoena of a retained expert violated the
                                    5

work-product protection, could go into attorney–client privilege, and

subverted the grand jury process. Further, Doe asserted the information

regarding Railsback was provided as part of a confidential plea-bargaining

process.   Doe argued it would delve too far into the defendant’s own

investigation of their defense to allow Railsback’s testimony before the

grand jury. Finally, Doe urged that the district court disqualify Timmins

and the attorney general’s office from further participation in the case

because of its improper use of the grand jury as a discovery device.

      On behalf of the State, Timmins made a professional statement. She

recounted discussions with Doe’s counsel regarding the grand jury.

Timmins declared that counsel for Doe had told her numerous times that

Railsback “is going to say that the child has a skin condition.” Timmins

stated she called Railsback and asked whether her understanding of

Railsback’s opinion was correct. After Railsback declined to provide any

information, Timmins advised Railsback that she would receive a

subpoena. Timmins denied, however, that she threatened Railsback in

any way. Timmins declared the State was having a difficult time deciding

what to do with the case and decided to empanel a grand jury and let it

decide whether to proceed with criminal charges.

      Assistant Attorney General Zachary Miller then presented to the

district court the outline of the State’s arguments. Through Miller, the

State advised the court that they were not interested in unauthorized

discovery but instead wanted to present the grand jury with all the

available evidence. Although the rules do not require the State to present

any of the defendant’s evidence, they asserted that caselaw arguably does

impose such a requirement. In any event, the State argued that its desire

to present defendant’s potentially exculpatory evidence is sound policy.
                                      6

        On the issue of staying selection of the grand jury pending

development of a Plain challenge, the State noted that Doe had not lodged

a Plain challenge but merely requested a continuance until the information

to lodge a Plain challenge could be received from the court and evaluated.

On that basis, the State contends, the district court’s deferral of

consideration of the merits pending later development of the record was

proper.

        Turning to the issue of the subpoena to Railsback, the State asserted

that even if there was some privileged information, the witness could assert

privilege before the grand jury. The State claimed it was not engaged in a

fishing expedition to learn about the defendant’s case but only sought to

present the grand jury with a full array of evidence. Further, the State

noted that the parties had agreed to reciprocal discovery, and as a result,

there would be no harm in presenting evidence from Railsback to the grand

jury.

        On the issue of disqualification, the State maintained that Timmins

did not cross any ethical line. According to the State, Timmins was simply

trying to prepare for the grand jury and was attempting to bring pertinent

information before it to allow the grand jury to make a decision.

        Madison County Attorney Matthew Schultz also appeared for the

State. Schultz advised the court that the State would ask the grand jury

to use the beyond-a-reasonable-doubt standard in lieu of the more typical

probable-cause     standard   when    considering   whether   to   bring   an

indictment.

        After the parties had presented their positions, the attorneys

explored exactly what Doe’s primary counsel, Parrish, had told the State

about Railsback’s potential testimony.       Schultz made a professional

statement that Parrish had stated that Railsback had reviewed the
                                       7

photographs of S.C. and had concluded that they reflected a skin

condition. Associates of Parrish who were arguing the motion stated they

were not familiar with the discussions but asserted the discussions were

confidential.     Timmins responded that there was nothing about the

conversations suggesting the information revealed by Parrish could not be

used by the State.        Doe’s attorneys asserted that they themselves

“specifically have not said to [Dr. Railsback] that she was going to be a

trial witness. She was retained to help the defense in understanding the

case.”

         3. Ruling of the district court. Immediately following the argument,

the district court initially denied Doe’s motion to quash the grand jury,

reasoning that the court lacked authority to do so. The district court also

denied a continuance of the proceeding to allow a Plain challenge to the

make-up of the grand jury, reasoning that such a challenge could be

considered after the grand jury was sworn and if an indictment was

returned.

         The district court took the question of the subpoena of Dr. Railsback

under advisement but later denied the motion in a written ruling. The

district court concluded that although Railsback should not be allowed to

testify regarding trial strategy, she could testify about opinions that Doe’s

counsel had disclosed to the State under a waiver theory.

         Following the rulings, a grand jury was selected and sworn. On

September 11, however, this court granted Doe’s application for

interlocutory appeal and stayed the grand jury proceedings.

         II. Standard of Review.

         Ordinarily, we review a district court decision with respect to

quashing of a subpoena for abuse of discretion. Morris v. Morris, 383
N.W.2d 527, 529 (Iowa 1986) (“The trial court sustained the motion to
                                      8

quash, a ruling which defendants challenge.         A trial court has wide

discretion in such a ruling.     We find no abuse.” (Citation omitted.)).

Similarly, this court reviews a district court’s decision not to disqualify a

prosecutor for abuse of discretion. State v. Iowa Dist. Ct. for Dubuque Cty.,

870 N.W.2d 849, 850, 853 (Iowa 2015). The district court’s interpretation

of statutory language is reviewed for errors of law. State v. Dahl, 874
N.W.2d 348, 351 (Iowa 2016). The standard of review for district court

determinations regarding authority and jurisdiction of a district court are

also reviewed for correction of errors at law. State v. Clark, 608 N.W.2d 5,

7 (Iowa 2000) (en banc).

      III. Discussion.

      A. Validity of State’s Subpoena of Expert Retained by Defense

in a Criminal Proceeding to Appear and Testify Before a Grand Jury.

      1. Introduction. The first issue in this appeal is whether the State

may subpoena an expert witness retained by the defense in preparation

for criminal prosecution to testify before a grand jury proceeding. The

parties have not cited, nor have we found, authoritative Iowa precedent on

the issue. An overview of the nature of the grand jury will provide context

for deciding the issue.

      In State v. Iowa District Court for Johnson County, 568 N.W.2d 505

(Iowa 1997), we discussed the nature of grand juries under Iowa law. In

doing so, we quoted federal precedent:

      In fact the whole theory of [the grand jury’s] function is that it
      belongs to no branch of the institutional government, serving
      as a kind of buffer or referee between the government and the
      people. Although the grand jury normally operates, of course,
      in the courthouse and under judicial auspices, its
      institutional relationship with the judicial branch has
      traditionally been, so to speak, at arm’s length. Judges’ direct
      involvement in the functioning of the grand jury has generally
      been confined to the constitutive one of calling the grand
      jurors together and administering their oaths of office.
                                     9

Id. at 508 (alteration in original) (quoting United States v. Williams, 504
U.S. 36, 47, 112 S. Ct. 1735, 1742 (1992)).

      We have also cited with approval the discussion of the federal grand

jury in United States v. Calandra, 414 U.S. 338, 94 S. Ct. 613 (1974). See

State v. Hall, 235 N.W.2d 702, 712–13 (Iowa 1975) (en banc). In Calandra,

the United States Supreme Court stated,

             Traditionally the grand jury has been accorded wide
      latitude to inquire into violations of criminal law. No judge
      presides to monitor its proceedings. It deliberates in secret
      and may determine alone the course of its inquiry. The grand
      jury may compel the production of evidence or the testimony
      of witnesses as it considers appropriate, and its operation
      generally is unrestrained by the technical procedural and
      evidentiary rules governing the conduct of criminal trials. “It
      is a grand inquest, a body with powers of investigation and
      inquisition, the scope of whose inquiries is not to be limited
      narrowly by questions of propriety or forecasts of the probable
      result of the investigation, or by doubts whether any
      particular individual will be found properly subject to an
      accusation of crime.”
414 U.S. at 343, 94 S. Ct. at 617 (quoting Blair v. United States, 250 U.S.
273, 282, 39 S. Ct. 468, 471 (1919)).

      Further, the Calandra Court noted,

             The grand jury’s sources of information are widely
      drawn, and the validity of an indictment is not affected by the
      character of the evidence considered. Thus, an indictment
      valid on its face is not subject to challenge on the ground that
      the grand jury acted on the basis of inadequate or
      incompetent evidence.

Id. at 344–45, 97 S. Ct. at 618.

      Yet, the cases make clear that the subpoena power of the grand jury

is not unlimited. Id. at 346, 94 S. Ct. at 619. Grand jury subpoenas

cannot violate a valid privilege, whether established by constitution,

statute, or common law.      Id.   There is also some authority for the

proposition that grand jury subpoenas may not be unreasonable or
                                       10

oppressive. See In re Grand Jury Subpoena, 626 F. Supp. 1057, 1061

(D.P.R. 1986) (finding a grand jury subpoena requiring production of “any

and all records” of a party was overbroad), aff’d in part, rev’d in part sub

nom. In re Grand Jury Proceedings, 814 F.2d 61, 73 (1st Cir. 1987); State

v. Hill, 37 N.E.3d 822, 827 (Ohio Ct. App. 2015) (finding that the district

court has the power to review grand jury subpoena for fundamental

unfairness), aff’d sub nom. In re Cases Held for the Decision in State v.

Thomas, 78 N.E.3d 830 (Ohio 2016) (mem.).

      Based on these authorities, the question is whether this court

should quash the grand jury subpoena of Doe’s retained expert.

      2.   Positions of the parties.   Doe advances several arguments to

support quashing the grand jury subpoena served on Dr. Railsback. First,

Doe asserts the only information she has is privileged and shielded by

work-product protection. Doe cites In re Grand Jury Proceedings, 473 F.2d
840, 846–47 (8th Cir. 1973), for the proposition that statements made by

witnesses to an attorney have been consistently held to be work product.

According to Doe, any effort to obtain such information in the manner and

circumstances of this case is “unheard of.”

      Second, Doe asserts that discovery of an expert witness not expected

to testify and specially retained in anticipation of litigation may only be

obtained upon a showing of exceptional circumstances under Iowa Rule of

Civil Procedure 1.508(2). Doe impliedly argues that the Iowa Rules of Civil

Procedure apply in a case involving a grand jury subpoena.

      Third, Doe claims the decision to subpoena Railsback without first

informing the district court or opposing counsel was contrary to the Iowa

Rules of Evidence. Doe argues that rules on privileges apply “to all stages

of a case or proceeding.” Iowa R. of Evid. 5.1101(b). Further, rule 5.104

provides that the court must decide any preliminary question about
                                     11

whether a privilege exists. Under the circumstances, Doe asserts that the

State was required to alert the district court in advance that it intended to

call Railsback. In support of this assertion, Doe cites State v. Wong, 40
P.3d 914 (Haw. 2002). There, the Hawai‘i Supreme Court held that the

prosecutor engaged in misconduct by presenting the testimony of the

defendant’s tax attorney to a grand jury without first seeking judicial

review on the attorney–client privilege. Id. at 922–23.

      Fourth, Doe argues that the State learned of Railsback’s identity

through plea negotiations and that such disclosures are confidential. Doe

argues that lawyers have a duty not to disclose those communications

under Iowa Rule of Professional Conduct 32:1.6. Further, Doe points out

that statements made in plea negotiations are inadmissible. See Iowa R.

Crim. P. 2.10(5). Doe asserts that allowing use of information about an

expert witness obtained in plea negotiations bargaining will have a chilling

effect on plea bargaining. Finally, Doe asserts that if the State desired to

present exculpatory evidence by obtaining Railsback’s testimony, the State

would have called Doe’s counsel before serving a subpoena on Railsback.

      The State contends that it served the subpoena on Railsback to

present the grand jury with exculpatory evidence to assist the grand jury

in its deliberations. In support of this argument, the State cites Hall, 235
N.W.2d 702. In Hall, we declared that a prosecutor’s duty in a grand jury

proceeding is “to fairly and dispassionately present not only that evidence

which tends to prove guilt but also that which is exculpatory in nature.”

Id. at 712. The State further cites the ABA’s Criminal Justice Standards

for the Prosecution Function (ABA Standards) 3-4.6(e), which provides that

a prosecutor with personal knowledge of evidence which “directly negates

the guilt of a subject of the investigation” should present or otherwise

disclose the evidence to the grand jury. Criminal Justice Standards for the
                                            12

Prosecution Function, Am. Bar Ass’n (last updated 4th ed. 2017),

https://www.americanbar.org/groups/criminal_justice/standards/Prose

cutionFunctionFourthEdition/          [https://perma.cc/ZMJ9-GX38].          The

State points out that the United States Department of Justice in its Justice

Manual 9–11.233 adheres to essentially the same position.                Justice

Manual, U.S. Dep’t of Justice (last visited Feb. 5, 2020), https://

www.justice.gov/jm/jm-9-11000-grand-jury              [https://perma.cc/6TF7-

CA5R].

        The   notion   that     a   prosecutor   should   disclose   exculpatory

information is consistent with Iowa Rule of Criminal Procedure 2.3(4)(g),

which allows a grand jury to “hear evidence for the defendant.” While Doe

recognizes that under Williams, 504 U.S. at 55, 112 S. Ct. at 1746, there

may be no duty to disclose exculpatory evidence, that does not mean it is

not prudent for the prosecution to do so.

        In response to Doe’s argument that any potential testimony by

Railsback would invade work-product protection, the State responds that

the Iowa Rules of Civil Procedure do not apply in criminal matters but are

merely instructive. See State v. Russell, 897 N.W.2d 717, 725 (Iowa 2017)

(stating that “[w]hile our rules of civil procedure do not apply to criminal

matters, they can still be instructive”). Thus, the State rejects the claim

that it seeks to invade the thoughts of a retained but nontestifying expert

in violation of rule 1.508(2) because the rule is not applicable. The State

notes that the discovery rules in the Iowa Rules of Criminal Procedure do

have expert discovery provisions, though they do not apply until charges

are filed. See Iowa R. Crim. P. 2.14(2)(b)(1)–(2), .14(3)(b).

        The State further claims that Doe waived any privilege when Parrish

told the prosecutors the general content of Dr. Railsback’s opinion. The

State    offers   several     authorities    supporting   the   contention   that
                                      13

communicating privileged work product to an adversary waives the

privilege. See, e.g., Doe No. 1 v. United States, 749 F.3d 999, 1008 (11th

Cir. 2014) (“Even if it shared the common goal of reaching a quick

settlement, the United States was undoubtedly adverse to Epstein during

its investigation of him for federal offenses, and the intervenors’ disclosure

of their work product waived any claim of privilege.”); Pittman v. Frazer,

129 F.3d 983, 988 (8th Cir. 1997) (“We have stated that disclosure to an

adversary waives work product protection as to items actually disclosed.”).

      Responding to Doe’s argument that Doe communicated information

regarding Railsback’s opinion during plea negotiation and that such

information may not be used by the prosecution, the State argues that

adoption of this proposition would allow defendants to “inoculate

themselves from harmful evidence” by disclosing it in plea negotiations.

According to the State, the plea discussions themselves cannot be

admitted into evidence. See Iowa R. Evid. 5.410(a)(4).

      With respect to Doe’s claimed entitlement to a hearing before the

district court on the privilege issue, the State claims that Doe misreads

Iowa Rule of Evidence 5.104(a) relating to the district court’s authority to

determine privilege claims. The State argues, however, that the notion of

providing notice and a hearing to resolve privilege questions would

undermine the secrecy of grand jury proceedings established in Iowa Rule

of Criminal Procedure 2.3(4)(d) (“Every member of the grand jury, and its

clerks, bailiffs, and court attendants, shall keep secret the proceedings of

that body and the testimony given before it . . . .”).

      In any event, the State points out that Doe received a hearing before

the district court when it denied the motion to quash. The State notes

that the district court ordered the State not to seek Doe’s trial strategy

when examining Dr. Railsback. When appearing before the grand jury,
                                      14

the State contends, Railsback can claim privilege when testifying and the

district court will then decide the claim.

      3. Discussion. Doe asserts that both the work-product protection

and attorney–client privilege require that the subpoena be quashed in this

case. At the outset, as a general matter, we find it clear that the privileges

themselves do apply in grand jury proceedings. It is, perhaps, not entirely

clear that grand jury deliberations are a “case or proceeding” under the

Iowa Rule of Criminal Procedure 5.1101(b). As a result, there may be some

doubt as to whether the protection of privileges afforded under the rule

applies. But even if the privilege protection in rule 5.1101(b) is not directly

applicable to grand jury proceedings, we would hold that these firmly

established common law doctrines of work-product protection and

attorney–client privilege apply to grand jury proceedings. The State does

not argue to the contrary.

      We now turn briefly to the scope of the privileges. Attorney–client

privilege is vaguely defined in Iowa Rule of Evidence 5.502(g)(1) as “the

protection that applicable law provides for confidential attorney–client

communications.” But Doe does not clearly articulate how attorney–client

privilege is implicated here.

      Iowa Rule of Evidence 5.502(g)(2) defines work-product protection

as “the protection that applicable law provides for tangible material (or its

intangible equivalent) prepared in anticipation of litigation or for trial.”

(Emphasis added.)     While Dr. Railsback had not yet prepared tangible

work-product for Doe, the rule would protect an intangible equivalent,

such as the tentative conclusions or observations that Railsback had

shared with Doe’s counsel. To the extent the State claims that Railsback

may have exculpatory information, much if not all of it would be shielded

by work-product protection.
                                     15

      In addition, we take instruction from the Iowa Rule of Civil

Procedure 1.508(2) related to discovery of expert witnesses. Ordinarily, in

a circumstance like this, a retained nontestifying expert is not subject to

discovery unless the State has demonstrated exceptional circumstances,

a necessary prerequisite showing to permit testimony from the defense’s

retained but nontestifying expert. We do not think a grand jury subpoena

may be used to circumvent this generally applicable rule and the policies

that support it. We therefore conclude that, absent waiver, the district

court should have quashed the grand jury subpoena of Dr. Railsback.

      The State contends that if work-product protection attached in this

case that it had certainly been waived by Doe’s counsel. The fighting issue

here is the scope of Iowa Rule of Evidence 5.410(a)(4).      This provision

makes inadmissible “[a] statement made during plea discussions with an

attorney for the prosecuting authority if the discussions do not result in a

guilty plea or they resulted in a later-withdrawn guilty plea.” Iowa R. Evid.

5.410(a)(4).

      Doe argues that the provision prevents the prosecution from using

information it obtained in the plea-bargaining process to identify witnesses

to subpoena before the grand jury. It amounts, essentially, to a fruit-of-

the-poisonous-tree argument. But the language of the rule is not helpful

to Doe. It only provides that any statement made in the course of a plea

bargain is inadmissible. It is the statements of Parrish to prosecutors that

are thus inadmissible, not Railsback’s opinion.      Indeed, this would be

consistent with our caselaw. For example, in Exotica Botanicals, Inc. v.

Terra International, Inc., 612 N.W.2d 801, 809 (Iowa 2000), we found that

work-product protections were not waived through discussion with

opposing counsel. The court stated,
                                     16
      But to say that [an individual] waived his work product
      privilege concerning information that might potentially
      absolve [a client] of liability, simply by discussing the general
      nature of that information with [an opposing party], would
      mean that an attorney could never discuss the positive
      aspects of his or her case with opposing counsel for fear that
      such discussion would amount to a waiver of the work
      product privilege as to all documents supporting that position.
      If this were the case, settlement negotiations and
      communication between the parties in general would break
      down.     Such a result would be inconsistent with a
      commonsense application of the work product doctrine and
      certainly inconsistent with the goal of resolving cases in a
      timely manner.

Id.

      But that does not mean that information communicated in plea-

bargaining cannot be pursued by the prosecution. For example, in United

States v. Cusack, 827 F.2d 696, 697–98, 697 nn.1–2 (11th Cir. 1987) (per

curiam), the Eleventh Circuit considered a case in which evidence was

seized under a search warrant where probable cause for the warrant was

supplied by defendant’s plea negotiation statements.         The governing

language in the rule applied in Cusack, Federal Rule of Criminal Procedure

11(e)(6)(D), uses language similar to Iowa Rule of Evidence 5.410(a)(4).

Compare id. 697 n.3 (quoting Fed. R. Crim. P. 11(e)(6)(D)), with Iowa R.

Evid. 5.410(a)(4). The Cusack court held that the rule did not prohibit

derivative use of statements but only the admission of the statements

themselves. Id. at 697–98; see also United States v. Ware, 890 F.2d 1008,

1012 (8th Cir. 1989) (holding that defendants introduction of a potential

witness to the government during plea discussions was not within the

scope of the rule); United States v. Rutkowski, 814 F.2d 594, 598 (11th Cir.

1987) (per curiam) (finding that reexamination of evidence due to

statements made in plea-bargaining was permissible); United States v.

Fronk, 173 F.R.D. 59, 62 (W.D.N.Y. 1997) (stating that evidence derived

from statements in the plea-bargain process are admissible).
                                        17

       Yet, in this case, the fact that evidence derivative of statements may

be admitted does not save the day for the State. Here, the only way the

State can show that Parrish waived the work-product doctrine would be to

use his statement in plea negotiations. Plea discussions themselves are

not admissible. Iowa R. Crim. P. 2.10(5). As a result, the State cannot

use the statement made by Parrish to prosecutors to establish the

necessary foundation for waiver. Thus, Doe is entitled to press their work-

product claim in its entirety.

       For the above reason, we conclude that the district court erred in

not quashing the grand jury subpoena of Dr. Railsback.

       B. Disqualification Issue.

       1. Introduction. Doe seeks the disqualification of counsel because

“she   directly   contacted   defense    counsel’s   expert   and   demanded

information about the matter.” The district court overruled the motion.

No constitutional error was presented to or ruled upon by the district

court, and as a result, these claims are not preserved. Our review of a

decision related to disqualification of a prosecutor is for abuse of

discretion. Iowa Dist. Ct. for Dubuque Cty., 870 N.W.2d at 853.

       2. Positions of the parties. Doe asserts that under Iowa District Court

for Dubuque County, a prosecutor may be disqualified for engaging in

behavior that amounted to a conflict of interest “or otherwise cause them

to seek results that are unjust or adverse to the public interest.” Id. at

853 (quoting Allan L. Schwartz & Denny R. Veilleux, Annotation,

Disqualification of Prosecuting Attorney in State Criminal Case on Account

of Relationship with Accused, 42 A.L.R. 5th 581, 581 (1996) [hereinafter

Schwartz & Veilleux]). Doe claims the “unjust or adverse to the public

interest” prong is implicated in this case. Doe buttresses the unjust or

adverse to the public interest claim with a citation to the ABA Standard 3-
                                     18

4.6(i) requiring a prosecutor to consider the “applicable law and rules of

professional responsibility” before issuing grand jury subpoenas to

opposing parties and witnesses.       Criminal Justice Standards for the

Prosecution Function, Am. Bar Ass’n. Combining the Iowa District Court for

Dubuque County case and the ABA Standards, it appears that Doe is

arguing that illegal conduct or violation of the Iowa Rules of Professional

Conduct by a prosecuting attorney may give rise to results that are “unjust

and adverse to the public interest” and require disqualification. Iowa Dist.

Ct. for Dubuque Cty., 870 N.W.2d at 853 (quoting Schwartz & Veilleux, 42
A.L.R. 5th at 581).

      To establish illegality, Doe points to Iowa Rule of Civil Procedure

1.508(2) as “instructive.”   Although the rule relates to discovery, Doe

argues that it would be meaningless if an attorney were allowed to contact

the opponent’s expert witness directly. As a result, according to Doe, a

no-contact rule prohibiting parties from contacting an opposing expert is

ordinarily enforced. See George M. Cohen, Beyond the No-Contact Rule:

Ex Parte Contact by Lawyers with Nonclients, 87 Tul. L. Rev. 1197, 1209–

10 (2013) [hereinafter Cohen].

      Doe specifically cites Erickson v. Newmar Corp., 87 F.3d 298, 301–

02 (9th Cir. 1996). In Erickson, the Ninth Circuit considered a situation

where an attorney had hired a pro se plaintiff’s expert on another case,

thus gaining access to the opposing party’s expert. Id. at 300. The Ninth

Circuit observed that there was a scarcity of caselaw on the topic, “possibly

because the violation seldom happens.” Id. at 302. The Ninth Circuit cited

an ethics treatise and two ethics opinions standing for the proposition that

such conduct was “impliedly prohibited” by the existing rules of civil

procedure and ethics rules. Id. at 301–02 (citing 2 Geoffrey C. Hazard &

W. William Hodes, The Law of Lawyering § 3.4:402 (2d ed. Supp. 1994);
                                      19

ABA Comm’n on Ethics & Prof’l Responsibility, Formal Op. 93–378 (1993);

Or. St. Bar Ass’n, Formal Op. 1992–132 (1992)).           The Ninth Circuit

reversed the district court’s judgment in favor of the defendant and

instructed the district court to impose appropriate sanctions and

disciplinary action upon defense counsel. Id. at 304.

      The State contends that Iowa District Court for Dubuque County does

not permit such a free-standing basis for disqualification and that Doe

must prove a conflict of interest which either (a) “prejudiced [the

prosecutor] against the accused,” or (b) “cause[d] them to seek results that

are unjust or adverse to the public interest.” 870 N.W.2d at 853 (quoting

Schwartz & Veilleux, 42 A.L.R. 5th at 581). The State does not directly

address, however, the issue of ex parte contact with a retained expert of

an opposing party. In any event, even if the district court could disqualify

the prosecutor on that basis, it properly exercised its discretion in

declining to do so.

      3. Discussion. Under Iowa District Court for Dubuque County, a

prosecutor may be disqualified by a district court if “they have a conflict

of interest which might prejudice them against the accused or otherwise

cause them to seek results that are unjust or adverse to the public

interest.” Id. (quoting Schwartz & Veilleux, 42 A.L.R. 5th at 581). Doe

takes the position that this anguage permits disqualification of a

prosecutor solely on a finding that they sought results which are “unjust

or adverse to the public interest.” Id.

      When read as a whole, however, it is clear that under Iowa District

Court for Dubuque County, there must first be a prerequisite showing of

alleged conflict of interest, followed by either a showing of prejudice against

the defendant or unjust results. Id. Indeed, to permit disqualification

solely on the basis that the prosecutor sought results which are unjust or
                                        20

contrary to the public interest would make such determination

conditioned on a judge’s subjective interpretation of the meaning of

“unjust” or “adverse to the public interest.” Depending on the specific

allegations, this may also intrude on the prosecutor’s freedom from judicial

oversight when bringing claims. See Iowa Dist. Ct. for Johnson Cty., 568
N.W.2d at 508. Doe has not sufficiently alleged a conflict of interest, thus

disqualification under Iowa District Court for Dubuque County is not

warranted. See 870 N.W.2d at 849.

      The State further argued that a showing of prejudice should be

required prior to disqualification based on a prosecutor seeking results

that are unjust and contrary to public policy. Since we have declined to

adopt disqualification on this basis, we also decline to address this issue

further.

      In support of his contention, Doe relies on the ABA Standards. In

particular, Doe relies on standard 3-4.6(i), which cautions prosecutors

against issuing “a grand jury subpoena to a criminal defense attorney or

defense team member, or other witness whose testimony reasonably might

be protected by a recognized privilege, without considering the applicable

law and rules of professional responsibility in the jurisdiction.” Criminal

Justice Standards for the Prosecution Function, Am. Bar Ass’n. Violations

of ABA Standards have previously been considered by this court in

disqualification determinations. See Iowa Dist. Ct. for Dubuque County,
870 N.W.2d at 856 (“Although [the ABA Standards] are ‘not intended to be

used as criteria for . . . judicial evaluation,’ the standards still ‘may or may

not be relevant in such judicial evaluation, depending upon all the

circumstances.’    ”   (quoting   ABA    Standards    for   Criminal   Justice:

Prosecution Function and Defense Function 3-1.1, at 3 (3d ed. 1993));

Blanton v. Barrick, 258 N.W.2d 306, 311 (Iowa 1977) (holding that,
                                      21

although violation of the statute governing disqualification of county

attorneys may also violate the ABA Standards, it did not warrant complete

abrogation of judicial immunity).

      Doe further suggests that Timmins violated a no-contact rule which

would prohibit counsel from engaging in ex parte communications with an

expert retained by an opposing party. In support, Doe relies on Iowa Rule

of Civil Procedure 1.508(2) and its specific explication concerning

discovery of a nontestifying expert. The purposes of the no-contact rule

include preventing the circumvention of the court’s carefully prescribed

rules concerning discovery of experts and preventing the inadvertent

disclosure of privileged or confidential information. Cohen, 87 Tul. L. Rev.

at 1210–11.

      Further the ABA has issued a formal ethics opinion on the subject,

which states,

      [Model] Rule 3.4(c) requires a lawyer to conform to the rules
      of a tribunal before which a particular matter is pending, and
      it is under this Rule that the matter of expert witnesses comes
      into particular focus. The rules of procedure of many
      tribunals contain specific and exclusive procedures for
      obtaining the opinions, and the bases therefor, of the experts
      who may testify for the opposing party. The leading rule in
      this regard is Fed.R.Civ.P.Rule 26(b)(4)(A), which sets forth a
      two-step process that must be followed in order to obtain
      discovery of facts and opinions held by an adversary’s expert
      who is expected to testify at trial: first, written interrogatories
      are to be served; second, if additional discovery is desired,
      leave of court must be obtained.

              ....

             The Committee therefore concludes that, although the
      Model Rules do not specifically prohibit a lawyer in a civil
      matter from making ex parte contact with the opposing party’s
      expert witness, such contacts would probably constitute a
      violation of Rule 3.4(c) if the matter is pending in federal court
      or in a jurisdiction that has adopted an expert-discovery rule
      patterned after Federal Rule 26(b)(4)(A). Conversely, if the
      matter is not pending in such a jurisdiction, there would be
      no violation.
                                           22

ABA Comm’n on Ethics & Prof’l Responsibility, Formal Op. 93–378, at 2–

3.   A number of cases have held similarly. See, e.g., Young v. S. Cal.

Transp., Inc., No. 2:08cv247KS-MTP, 2010 WL 916665, at *12 (S.D. Miss.

Mar. 10, 2010) (“[Federal Rule of Civil Procedure 26(b)(4)(B)] makes no

provision for ex parte communication with a party’s expert witness by the

opposing party.”); Carlson v. Monaco Coach Corp., No. CIV-S-05-0181

LKK/GGH, 2006 WL 1716400, at *10 (E.D. Cal. Apr. 20, 2006) (“[T]he

careful scheduling of experts’ disclosures and discovery by the district

court would be for naught if the parties could back door these provisions

with informal contacts of an adversary’s experts.”); Olson v. Snap Prods.,

Inc., 183 F.R.D. 539, 542 (D. Minn. 1998) (“By implication, ex parte

contacts with expert witnesses, in order to discover their opinions, are

prohibited.”).

       In examining these authorities, one obvious commonality emerges:

they do not involve grand jury proceedings. There are no current rules

relating to grand jury proceedings. In fact, at least one other jurisdiction

has found that contacting expert witnesses within the context of a criminal

case is permissible. 1

       The issue before us is whether the district court abused its
discretion in declining to disqualify Timmins because of her brief phone

call with Dr. Railsback and her subpoena of Railsback to appear before

the grand jury. As a reviewing court, we only consider whether the district

court abused its discretion in declining to disqualify Timmins. As to the


       1In Formal Opinion No. 2005-131, the Oregon board of governors adopted a
framework allowing for contacting adverse expert witnesses within the context of a
criminal proceeding. Or. St. Bar Ass’n, Formal Op. 2005–131 (2005). This opinion,
although informative, is distinguishable from the case at hand as it does not make a clear
enough distinction between testifying and nontestifying witnesses for our purpose, is
based in part on Oregon caselaw which has grown around the discovery process, and
deals with ordinary criminal proceedings rather than our present grand jury context.
                                     23

phone call, it may have been a mistake, and even improper, to ask

Railsback to state her opinions ex parte, but it does not arise to such

egregious misconduct in this unclear area of law to allow us to say that

the district court abused its discretion in failing to disqualify Timmins. As

to the issuance of the subpoena, it may have crossed the line, as we have

now drawn it, but it does not amount to the kind of misconduct that

requires, as a matter of law, the disqualification of Timmins.

      C. Authority of a District Court to Generally Quash Grand

Juries.

      1. Introduction. Doe seeks to generally quash the grand jury. He

does not simply seek to quash a grand jury indictment. See, e.g., State v.

Boucher, 237 Iowa 772, 774, 23 N.W.2d 851, 852 (1946). Nor does Doe

seek to quash a grand jury subpoena pursuant to Iowa Rules of Civil

Procedure 1.1701 and 1.1702. Instead, Doe wants to terminate the grand

jury proceeding in toto.

      2. Positions of the Parties. Doe recognizes the unusual posture of

the grand jury in our institutional design. Doe notes that a grand jury “is

not an adjunct of either the court or the prosecutor.” Iowa Dist. Ct. for

Johnson Cty., 568 N.W.2d at 508. Doe notes we have held that a district

court cannot use the grand jury as a sword to coax the county attorney to

bring a charge they would not otherwise pursue. Id. at 509. But, Doe

distinguishes judicial intervention to use the grand jury as a prosecutorial

sword with judicial oversight of the grand jury as a shield against

prosecutorial misconduct.     In support, Doe observes that in State v.

Paulsen, 286 N.W.2d 157, 159–61 (Iowa 1979) (en banc), that we

considered but rejected on the merits a due process claim that a

prosecutor “improperly influenced” the grand jury.       See also Hall, 235
N.W.2d at 712.
                                    24

       Operating from the premise that the judicial branch has authority

to ensure the constitutionality of grand jury proceedings, Doe proceeds to

assert that prosecutors violated Doe’s constitutional rights by using the

grand jury proceeding as a preindictment discovery tool. Doe attacks the

State for using the subpoena power of the grand jury to call Doe, Doe’s

family members, Doe’s coworkers, and Doe’s retained expert as a tactic

that “subverts the purpose of the grand jury proceeding[,]” which is to

determine if there is an adequate basis for bringing a charge. See Williams,
504 U.S. at 51, 112 S. Ct. at 1744 (finding that “the grand jury sits not to

determine guilt or innocence, but to assess whether there is adequate

basis for bringing a criminal charge”). Doe asserts without elaboration

that the State’s claim that it sought to present “a complete picture” to the

grand jury violated article I, sections 9, 10, and 11 of the Iowa

Constitution.

       Doe relies heavily here on Wong as instructive. In Wong, the circuit

court found misconduct when prosecutors subpoenaed witnesses for a

grand jury that would likely provide privileged attorney–client testimony,

but did not first seek a court ruling regarding the extent to which those

witnesses could testify. 40 P.3d at 917.     The Wong court ultimately

affirmed dismissal of the indictments for prosecutorial misconduct. Id. at

930.

       The State vigorously responds.    It notes that the Iowa Rules of

Criminal Procedure provide authority to challenge a panel or an individual

grand juror, or to dismiss indictments, but not challenge to the entire

proceeding. See Iowa R. Crim. P. 2.3(2)(c); id. r. 2.11(6)(a)–(b). The State

notes, for example, that in Wong the district court dismissed indictments,

but did not quash a grand jury proceeding in whole.
                                    25

      Even if the court had the power to “quash the grand jury,” the State

asserts that this is not the case to do it. While Doe complains about the

State’s subpoenas for defense witnesses, the rules specifically state that

“[t]he grand jury is not bound to hear evidence for the defendant, but may

do so.” Iowa R. Crim. P. 2.3(4)(g). The State further cites ABA Standards

3-4.6(i), suggesting prosecutors may have an ethical obligation to present

evidence from the defendant.     Further, the State cites the difficulty in

determining whether evidence is helpful or harmful to the prosecution or

defendant. Finally, the State notes that the grand jury has investigative

purposes which would be defeated by enforcement of a rule that only

inculpatory evidence may be presented. See Paulsen, 286 N.W.2d at 160.

The State claims that it was not engaged in discovery, but was instead

seeking to present the grand jury with evidence to make a judgment about

the case.

      Finally, the State notes the procedural posture of this case. In fact,

the district court held a hearing prior to any presentation of testimony

before the grand jury. The situation is thus materially different than in

Wong, where the State was ordered not to present testimony from

attorneys without first seeking a judicial determination but defied the

order and presented the evidence anyway. Wong, 40 P.3d at 925.

      3. Discussion. We begin with a brief review of the status of the grand

jury and its relationship to the judicial branch. As a general proposition,

            [g]iven the grand jury’s role as an independent body,
      however, the district court’s supervisory power is “a very
      limited one.” It does not “permit judicial reshaping of the
      grand jury institution.” Rather, it may be used only to
      “preserve or enhance the traditional functioning” of the grand
      jury. For example, a district court does not have the power to
      order a prosecutor to present exculpatory evidence to a grand
      jury. Such an order would be inappropriate because, rather
      than “enhancing the traditional functioning” of a grand jury,
      it would “alter the grand jury’s historical role.”
                                     26

Carlson v. United States, 837 F.3d 753, 762 (7th Cir. 2016) (quoting

Williams, 504 U.S. at 50–51, 112 S. Ct. at 1735). If the district court does

not have authority to order that exculpatory evidence be presented, it

seems logical that it may not have authority to order that exculpatory

evidence be excluded.

      We further note that the Iowa Rules of Criminal Procedure establish

several potential judicial remedies, but do not authorize quashing of a

grand jury. We do not find that oversight inadvertent. The exercise of

judicial branch powers should generally remain within the established

guardrails.   Even if there were constitutional problems or other errors

associated with a grand jury proceeding, the remedy lies not in seeking to

disband the grand jury, a constitutionally established entity, but in

dismissal of the indictment.

      D. Timeline for Challenges to Grand Jury Arrays Under Plain.

      1. Introduction. The final issue before the court in this case pertains

to when a defendant may make a fair-cross-section Plain challenge within

a grand jury context. See Plain, 898 N.W.2d 801. The parties do not

dispute that Doe is entitled to raise a Plain challenge to the composition of

the grand jury.    They battle over whether Doe raised a timely Plain

challenge and whether the district court erred in swearing a grand jury

and deferring resolution of Doe’s Plain challenge.

      The relevant rule is Iowa Rule of Criminal Procedure 2.3(2)(a). This

rule provides,

      Challenge to array. A defendant held to answer for a public
      offense may, before the grand jury is sworn, challenge the
      panel or the grand jury, only for the reason that it was not
      composed or drawn as prescribed by law. If the challenge be
      sustained, the court shall thereupon proceed to take remedial
      action to compose a proper grand jury panel or grand jury.

Id.
                                     27

      2. Positions of the parties. Doe relies upon the plain language of

Iowa Rule of Criminal Procedure 2.3(2), interpreting the rule to mean that

a Plain challenge must be made prior to the convening of a grand jury.

Doe claims that he needed additional time to gather the necessary

information to support the challenge, hence the motion for continuance.

Doe also states that a balancing of equities between judicial efficiency and

prejudice would necessarily favor him.      Finally, Doe asserts that mere

preservation of the issue by the court for a later decision is an inadequate

remedy.

      The State counters that Doe did not make a timely Plain challenge,

and instead only sought a continuance to determine if he could make a

Plain challenge. That, according to the State, is not good enough under

Iowa Rule of Criminal Procedure 2.3(2)(a).        In any event, the State

maintains that nothing in rule 2.3(2) requires that a Plain challenge be

decided prior to the swearing of a grand jury. While the State notes the

district court is required to take remedial action if a Plain challenge is

founded, that does not require remedial action before the grand jury is

sworn.    Indeed, the State points out, there is nothing in the rule that

establishes a timetable for a judicial ruling on the issue.

      According to the State, the district court’s handling of the matter

was appropriate for reasons of efficiency.     The citizens comprising the

array had arrived at the courthouse, and witnesses were subpoenaed and

scheduled to testify. According to the State, the makeup of the grand jury

should be presumed constitutional so there was no basis for delay. If Doe

developed a successful Plain challenge, the indictment against him could

then be dismissed.

      3. Discussion. As a preliminary issue, the State claims that Doe did

not raise a Plain challenge but only filed a motion to continue to allow him
                                      28

to challenge the composition of the jury. The motion includes the label

“Motion to Challenge Grand Jury,” but in the text it seeks to continue the

grand jury in order to challenge the composition of the grand jury. This

pleading is hardly a model of clarity. The district court denied the motion

to continue but held that the Plain claim could be raised at a later date.

      Iowa Rule of Criminal Procedure 2.3(2)(a) states that a defendant

“may” raise what is now called a Plain-type challenge before the grand jury

is sworn. It is not clear that “may” means “must.” In any event, we think

the filing of the document entitled “Motion to Challenge Grand Jury” with

text seeking a continuance to gather information to support a potential

challenge is sufficient compliance to satisfy the rule, even if it is mandatory

in nature. The parties and the district court were on adequate notice of

the potential Plain challenge prior to the swearing of the grand jury.

      We now move to the major issue, namely, whether the rule requires

not only that a challenge be filed prior to the swearing of the grand jury

but also whether the matter must be decided before the grand jury is

sworn. The rule does not say that. It does say that if the challenge is

sustained, the court shall take appropriate action to compose a proper

grand jury panel or proceeding, but that can occur after a grand jury is

sworn.

      Doe makes a fair point that by allowing the grand jury proceedings

to continue, the proceedings may ultimately be for naught if he prevails on

his Plain claim.    But he is not harmed by the grand jury receiving

testimony. He is harmed by grand jury action. The district court and the

parties should expeditiously resolve the issue, but allowing the grand jury

to sit and receive previously scheduled testimony while the Plain challenge

is developed by the parties is not a substantial injustice.
                                    29

      IV. Conclusion.

      For the above reasons, the judgment of the district court is affirmed

in part, reversed in part, and remanded with directions.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED

WITH DIRECTIONS.

      All justices concur except McDonald, J., who concurs in part and

dissents in part.
                                     30

                            #18–1534, In re 2018 Grand Jury of Dallas Cty.

McDONALD, Justice (concurring in part and dissenting in part).

      I respectfully concur in part and dissent in part. I concur in all parts

of the majority opinion except its reversal of the district court’s ruling on

the motion to quash the grand jury subpoena. On that issue, I respectfully

dissent.

      This court reviews the district court’s ruling on a motion to quash a

subpoena for an abuse of discretion. See Morris v. Morris, 383 N.W.2d
527, 529 (Iowa 1986) (applying an abuse of discretion standard); Mason v.

Robinson, 340 N.W.2d 236, 243 (Iowa 1983) (stating “we conclude our trial

courts have wide discretion to quash subpoenas or issue protective

orders”). “Reversal is warranted only if the grounds relied on by the district

court are clearly unreasonable or untenable.” Pattison Bros. Miss. River

Terminal, Inc. v. Iowa Dist. Ct., 630 N.W.2d 782, 787 (Iowa 2001). This

court’s mere disagreement with the district court’s discretionary ruling is

not enough to warrant reversal under this standard. This court is not to

substitute its collective judgment for that of the district court. Instead,

under an abuse of discretion standard, this court must affirm the district

court’s discretionary ruling absent a firm and definite conviction the ruling

is “beyond the pale of reasonable justification under the circumstances”

presented—a decision so flawed and prejudicial to the administration of

justice that this court must provide relief. See Harman v. Apfel, 211 F.3d
1172, 1175 (9th Cir. 2000).

             The grand jury is an integral part of our constitutional
      heritage which was brought to this country with the common
      law. The Framers, most of them trained in the English law
      and traditions, accepted the grand jury as a basic guarantee
      of individual liberty . . . .
                                     31

United States v. Mandujano, 425 U.S. 564, 571, 96 S. Ct. 1768, 1774

(1976). The grand jury functions as both a sword and a shield. See Admin.

Office of U.S. Cts., Handbook for Federal Grand Jurors 4 (Rev. Apr. 2012),

www.uscourts.gov/sites/default/files/grand-handbook.pdf (“[T]he grand

jury operates both as a ‘sword,’ authorizing the government’s prosecution

of suspected criminals, and also as a ‘shield,’ protecting citizens from

unwarranted or inappropriate prosecutions.”).       Its purpose is both to

investigate criminal conduct and to protect citizens against unfounded

criminal charges.   See Branzburg v. Hayes, 408 U.S. 665, 686–87, 92
S. Ct. 2646, 2659 (1972).     The grand jury’s authority, particularly its

investigative authority, is broad. See United States v. Calandra, 414 U.S.
338, 344, 94 S. Ct. 613, 618 (1974) (“The grand jury’s investigative power

must be broad if its public responsibility is adequately to be discharged.”).

Indispensable to the grand jury is the authority to compel the attendance

and testimony of witnesses and to require the production of evidence. See

Kastigar v. United States, 406 U.S. 441, 443, 92 S. Ct. 1653, 1655 (1972);

see generally United States v. White, 322 U.S. 694, 64 S. Ct. 1248 (1944).

The grand jury’s authority to compel witness testimony and require the

production of evidence rests on the well-established principle that “the

public . . . has a right to every man’s evidence.” Branzburg, 408 U.S. at

688, 92 S. Ct. at 2660 (quoting United States v. Bryan, 339 U.S. 323, 331,

70 S. Ct. 724, 730 (1950)). “When called by the grand jury, witnesses are

thus legally bound to give testimony.” Mandujano, 425 U.S. at 572, 96

S. Ct. at 1774.

      Of course, the grand jury’s authority to obtain every man’s evidence

is subject to statutory and common law privileges. See 3 Wayne R. LaFave

et al., Criminal Procedure § 8.6(b), at 156 (4th ed. 2015). I thus agree with

the majority opinion that the work-product protection can be asserted in
                                    32

grand jury proceedings. See, e.g., In re Grand Jury Proceedings, G.S. &

F.S., 609 F.3d 909, 912 (8th Cir. 2010) (“Ordinarily, attorney-client

communications and attorney work product are not discoverable, even in

a grand jury investigation.”); In re Green Grand Jury Proceedings, 492 F.3d
976, 979 (8th Cir. 2007) (“Attorney-client communications and attorney

work product are privileged and are not ordinarily discoverable—even by

the grand jury.”).

      Although I agree the work-product protection can be asserted in

grand jury proceedings, I disagree with the majority opinion’s apparent

conclusion that a target or witness’s assertion of the work-product

protection requires that a grand jury subpoena be quashed.              The

application and scope of the work-product doctrine is nuanced and fact-

specific. Nowhere is this truer than in a grand jury investigation. In the

context of a grand jury investigation, the protection afforded work product

is to some extent unsettled and may be different than in other contexts.

See, e.g., In re Grand Jury Subpoena Dated July 6, 2005, 510 F.3d 180,

184–85 (2d Cir. 2007) (“It is clear that the work product doctrine applies

to grand jury proceedings, but arguably less clear what species of work

product protection a court should apply.”); In re Green Grand Jury

Proceedings, 492 F.3d at 981 (drawing a distinction between the

discoverability of opinion work product and ordinary work product in

grand jury proceedings); In re Grand Jury Subpoena, 220 F.R.D. 130, 142

(D. Mass. 2004) (“The work product doctrine’s ‘scope and effect outside the

civil discovery context is largely undefined,’ however, and its application

in cases involving grand jury subpoenas is particularly unsettled.”

(quoting In re San Juan Dupont Plaza Hotel Fire Litig., 859 F.2d 1007, 1013

(1st Cir. 1988))). “This is partly because of the unique significance of the

grand jury in our system of government: ‘Nowhere is the public’s claim to
                                     33

each person’s evidence stronger than in the context of a valid grand jury

subpoena.’ ” In re Grand Jury Subpoena, 220 F.R.D. at 142 (quoting In re

Sealed Case, 676 F.2d 793, 806 (D.C. Cir. 1982)). The grand jury is sui

generis. “[I]t belongs to no branch of the institutional [G]overnment . . . .”

State v. Iowa Dist. Ct., 568 N.W.2d 505, 508 (Iowa 1997) (quoting United

States v. Williams, 504 U.S. 36, 47, 112 S. Ct. 1735, 1742 (1992)). It is a

“grand inquest” whose investigations are “not to be limited narrowly by

questions of propriety.”    Calandra, 414 U.S. at 343, 94 S. Ct. at 617

(quoting Blair v. United States, 250 U.S. 273, 282, 39 S. Ct. 468, 471

(1919)).

      Given the nuanced and fact-specific inquiry required to resolve an

assertion of work-product protection in response to a grand jury

subpoena, I cannot conclude the district court’s discretionary ruling to

deny the motion to quash was beyond the pale of reasonable justification

under the circumstances presented. Indeed, it seems to me the district

court’s ruling might be preferable to the majority’s resolution of the issue.

Denying the motion to quash and allowing the grand jury to continue its

inquest while at the same time allowing the witness to assert the privilege

in response to specific questions would allow for the development of a

better record to determine whether the question posed to the witness

actually sought information protected by the work-product doctrine,

whether the witness had standing to assert the work-product doctrine as

a ground for refusing to answer the question, and whether the information

was nonetheless discoverable notwithstanding the assertion of work-

product protection. This more nuanced approach has been adopted by

other courts in response to a grand jury witness’s assertion of a privilege.

See, e.g., Mandujano, 425 U.S. at 575, 96 S. Ct. at 1776 (“The stage is

therefore set when the question is asked. If the witness interposes his
                                     34

privilege, the grand jury has two choices. If the desired testimony is of

marginal value, the grand jury can pursue other avenues of inquiry; if the

testimony is thought sufficiently important, the grand jury can seek a

judicial determination as to the bona fides of the witness’ Fifth Amendment

claim . . . .”); In re Grand Jury Subpoena, 831 F.2d 225, 227, 228 (11th

Cir. 1987) (holding “an attorney seeking to quash a subpoena must assert

the attorney-client privilege on a document-by-document basis” and

reversing district court order quashing grand jury subpoena); In re Grand

Jury Investigation, 431 F. Supp. 2d 584, 592 (E.D. Va. 2006) (“In the

present circumstances, however, Roe’s motion fails; the assertion of the

[marital] privilege is premature and cannot, in this case, serve as a basis

to quash the subpoena. Rather, John Doe must appear and testify, but

may assert the privilege in response to specific questions.”); In re Grand

Jury Subpoenas Dated March 24, 2003, 265 F. Supp. 2d 321, 322, 334

(S.D.N.Y. 2003) (protecting attorney–client privilege and work product on

a question-by-question and document-by-document basis “between and

among a prospective defendant in a criminal case, her lawyers, and a

public relations firm hired by the lawyers to aid in avoiding an

indictment”); In re Grand Jury Matter, 147 F.R.D. 82, 87 (E.D. Pa. 1992)

(holding expert consultant retained by target’s law firm could not withhold

certain documents claimed to be protected by the work-product doctrine);

Losavio v. Dist. Ct., 533 P.2d 32, 36 (Colo. 1975) (en banc) (“[A]n attorney-

witness must, except in the most exceptional of circumstances, honor a

properly issued subpoena by appearing before the grand jury. It is then

for the trial court to determine whether a specific interrogatory posed by

the grand jury or the district attorney calls for an answer which falls within

or without the privilege . . . .”); In re Grand Jury Subpoenas Duces Tecum,

574 A.2d 449, 457 (N.J. Super. Ct. App. Div. 1989) (“[I]n contrast to a
                                     35

subpoena duces tecum, a blanket motion to quash a subpoena ad

testificandum is extremely inadvisable. Instead, the attorney should be

called upon to appear and assert the attorney-client privilege after hearing

the question or questions addressed to him.” (Citation omitted.)); Beach v.

Shanley, 465 N.E.2d 304, 307 (N.Y. 1984) (“To the extent that a subpoena

seeks testimony, the assertion that the contemplated testimony is subject

to a privilege will not usually justify quashing the subpoena. In that event,

litigation must await such time as when the witness refuses to answer the

question on the ground that privileged information is concerned and an

attempt is made to compel a response.” (Citations omitted.)); Movants to

Quash Grand Jury Subpoenas v. Powers, 839 P.2d 655, 657 (Okla. 1992)

(“We hold that assuming, but without deciding, that while such a First

Amendment privilege may come into existence under particular facts, it

does not authorize the quashing of these grand jury subpoenas.           The

presiding judge of the grand jury has the power to rule on any claimed

privilege on which the petitioners desire to rely when the privilege is

invoked.”).

      Given the substantial authority supporting the action of the district

court, I cannot conclude the district court’s ruling on the motion to quash

was beyond the pale of reasonable justification under the circumstances

presented so long as the witness is allowed to invoke the work-product

protection in response to specific questions. With this understanding, I

would thus affirm the ruling of the district court in all respects.